                 IN THE UNITED STATES DISTRICT COURT
                                                                            FILED
                     FOR THE DISTRICT OF MONTANA
                                                                             AUG 2 9 2019
                          MISSOULA DIVISION
                                                                             Clerk, U.S Courts
                                                                             District Of Montana
                                                                              Missoula Division



  EUGENE DESHANE MITCHELL,
  SHAYLEEN. MEUCHELL, on their                      CV 19-67- M- DLC
  own behalfand as next friend ofB.M.,

                      Plaintiffs,                   ORDER

        vs.

  FIRST CALL BAIL AND SURETY,
  INC., ALLEGHENY CASUALTY
  COMPANY, INTERNATIONAL
  FIDELITY INSURANCE
  COMPANY, THE MONTANA CIVIL
  ASSISTANCE GROUP, MICHAEL
  RATZBURG, VAN NESS BAKER,
  JR., and JASON HAACK,

                      Defendants.

      Before the Court is the Defendants' Unopposed Motion to Stay Briefing on

Plaintiffs' Motion for Summary Judgment. (Doc. 51).

      IT IS ORDERED that theMotion (Doc. 51) is GRANTED. All briefing on

Plaintiffs' Motion for Partial Summary Judgment is stayed until after this Court' s

ruling on Defendants' Motion to Strike (Doc. 47).




                                        -1-
      In the event that the Court enters an Order denying the Motion to Strike,

Defendants' response to the Plaintiffs' motion for partial summary judgment shall

be filed within 14 days of that Order.

      Dated this 29th day of August, 2019.




                                         Dana L. C hristensen, Chief istri ct Judge
                                         United States District Court




                                          - 2-
